Citation Nr: 1332897	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, as secondary to diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record is inadequate to adjudicate the issue of service connection for hypertension as secondary to diabetes mellitus, type 2.  Although an opinion was obtained in September 2008, the examiner's opinion only addresses whether there is a relationship between hypertension and diabetes mellitus, type 2.  Based on the inadequate discussion of whether the hypertension has been aggravated by diabetes mellitus, a supplemental opinion must be obtained.  

Furthermore, VA must attempt to obtain VA treatment records not currently in the evidence of record, notably those dated prior to December 2007.

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and request that he submit or identify relevant evidence in support of his claim that has not already been associated with the claims file.  The RO must request the Veteran to submit or identify all VA and non-VA medical providers who have treated him for hypertension.  Obtain copies of any identified treatment records that are not already in the claims file.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA medical records, inpatient and outpatient, that are not already in the record, notably those dated prior to December 2007.  If unable to secure reported records after making reasonable efforts, notify the Veteran and (a) identify the information VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain that information; (c) describe any further action to be taken by VA with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, obtain an opinion from an appropriate medical professional as to whether hypertension is secondary to the Veteran's service-connected diabetes mellitus.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements and the articles submitted by the Veteran's representative in September 2013, the examiner must state whether the hypertension was caused by the service-connected diabetes mellitus, type 2 or if any degree of hypertension is aggravated by the service-connected diabetes mellitus, type 2.

A complete rationale for all opinions must be provided, with reference to the articles submitted in September 2013.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular

3.  After the requested medical opinion has been provided, review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  A medical opinion must be returned to the examiner if it is deficient in any manner, and the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


